DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-39 are pending.
	Claims 40-44 are cancelled.
	Claims 3-5, 7, 10-14, 17-37, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2022.
	Claims 6 is currently amended.
	Claims 1, 2, 6, 8, 9, 15, 16, and 38 are currently under consideration to the extent that they read upon Applicant’s elected species.  
	It is noted that by electing as the single species of composition “24-epibrassinolide-like side chain”, Applicant is asserting that structures comprising 24-epibrassinolide-like side chains are all obvious variants.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 8, 9, 15, 16, and 38 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (CN104830719)(all citations made to attached English translation) as evidenced by APExBIO.
Wang teaches a composition comprising a water configuration comprising ethephon in an amount of 1mg/L and brassin lactones in an amount of 0.01mg/L (see entire document, for instance, page 3, second to last paragraph).  It is noted that ethephon is an ethylene releaser, and specifically 2-chloroethylphosphonic acid, as evidenced by the instant specification on page 7, line 7.  Further, brassin lactones is another name for 24-epibrassinolide as evidenced by APExBIO on page 2, under synonyms.  

Claim(s) 1, 6, 8, 9, 15, 16, and 38 (all claims currently under consideration) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jabs et al (US 2013/0244876) as evidenced by APExBIO.
	Jabs teaches a composition comprising ethephon and a regulator selected from the group including brassinolide (see entire document for instance, [0040], [0041], and claims 3 and 11).  Jabs exemplifies a spray composition comprising the use of ethephon and pyraclostrobin in a ratio of 4.4:1.3 in Table 3.  It is noted that ethephon is an ethylene releaser, and specifically 2-chloroethylphosphonic acid, as evidenced by the instant specification on page 7, line 7. Further, brassinolide is another name for 24-epibrassinolide as evidenced by APExBIO on page 1, title and page 2, under synonyms.  
	It is noted that the selection of brassinolide from the list of claim 11 would result in the combination being anticipated.  It is noted that MPEP 2131.02 states: “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, 6, 8, 9, 15, 16, and 38 (all claims currently under consideration) is/are rejected under 35 U.S.C. 103 as being unpatentable over Jabs et al (US 2013/0244876) as evidenced by APExBIO.
	Jabs teaches a composition comprising ethephon and a regulator selected from the group including brassinolide and pyraclostrobin (see entire document for instance, [0040], [0041], and claims 3 and 11).  Jabs teaches that the growth regulators can be present in a ratio of 1:100 to 100:1 in the mixture, wherein the ethephon is present in an amount of 1:2 to 2:1 with component 1 (see entire document for instance, [0086] and claim 8).  Jabs exemplifies a spray composition comprising the use of ethephon and pyraclostrobin in a ratio of 4.4:1.3 in Table 3.  It is noted that ethephon is an ethylene releaser, and specifically 2-chloroethylphosphonic acid, as evidenced by the instant specification on page 7, line 7. Further, brassinolide is another name for 24-epibrassinolide as evidenced by APExBIO on page 1, title and page 2, under synonyms.  
	Jabs, while teaching the use of brassinolide and ethephon, does not directly exemplify the amounts of said combination.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize brassinolide either in place of, or in combination with, the pyraclostrobin of Table 3.  One would have been motivated to do so since brassinolide and pyraclostrobin are both taught as being useful regulators.  Further, the amount of brassinolide would fall within the instantly claimed range since Jabs teaches utilizing a ratio of 100:1 to 1:100, and exemplifies a species in the regulators class at a ratio of 4.4:1.3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TREVOR LOVE/Primary Examiner, Art Unit 1611